UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7044



TAHRIM SUPREME C. JIHAD,

                                              Plaintiff - Appellant,

          versus


VAUGHN JACKSON; ANNIE ASKINS; DOCTOR BOULWARE;
LAURIE E. BESSINGER; THOMAS MCCANTS; WILLIAM
D. CATOE; in their individual and official
capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-97-3852-2-22AJ)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tahrim Supreme C. Jihad, Appellant Pro Se. Andrew Frederick Linde-
mann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tahrim Supreme C. Jihad appeals an order of the magistrate

judge denying Jihad’s motion for stay of proceedings and granting

Defendants’ motion for reconsideration of a discovery order. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2